CM/ECF - U.S. District Court Northern District of Alabama       https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?111616189363023-L_1_0-1
                            Case 5:21-mj-00001-CHW Document 1 Filed 01/06/21 Page 1 of 5

                                                                                                                   CLOSED

                                           U.S. District Court
                                  Northern District of Alabama (Eastern)
                         CRIMINAL DOCKET FOR CASE #: 1:13-cr-00398-KOB-SGC-1


         Case title: USA v. Lundborg                                        Date Filed: 10/03/2013
                                                                            Date Terminated: 04/08/2014


         Assigned to: Chief Judge Karon O Bowdre
         Referred to: Magistrate Judge Staci G
         Cornelius

         Defendant (1)
         Fred Joseph Lundborg, IV                           represented by Glennon F Threatt , Jr
         TERMINATED: 04/08/2014                                            ASSISTANT FEDERAL PUBLIC
                                                                           DEFENDER
                                                                           Northern District of Alabama
                                                                           505 20th Street North, Suite 1425
                                                                           Birmingham, AL 35203
                                                                           205-208-7170
                                                                           Email: Glennon_Threatt@fd.org
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Public Defender or
                                                                           Community Defender Appointment

                                                                            Kevin L Butler
                                                                            FEDERAL PUBLIC DEFENDER
                                                                            Northern District of Alabama
                                                                            505 20th Street North, Suite 1425
                                                                            Birmingham, AL 35203
                                                                            205-208-7170
                                                                            Email: ALNFD_Notice@fd.org
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: Public Defender or
                                                                            Community Defender Appointment

                                                                            Allison Case
                                                                            ASSISTANT FEDERAL PUBLIC
                                                                            DEFENDER
                                                                            Northern District of Alabama
                                                                            505 20th Street North
                                                                            Suite 1425
                                                                            Birmingham, AL 35203
                                                                            205-208-7170



1 of 5                                                                                                             1/6/2021, 10:20 AM
CM/ECF - U.S. District Court Northern District of Alabama       https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?111616189363023-L_1_0-1
                            Case 5:21-mj-00001-CHW Document 1 Filed 01/06/21 Page 2 of 5

                                                                            Email: Allison_Case@fd.org
                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: Public Defender or
                                                                            Community Defender Appointment

         Pending Counts                                                     Disposition
                                                                            CBP 60 mos to run consec w/Calhoun Cir
         18:922(g)(1)-UNLAWFUL TRANSPORT
                                                                            Ct Case Nos CC12-1711 through
         OF FIREARMS, ETC.; convicted felon
                                                                            CC12-1715 and CC13-544, SRT 36 mos;
         (1)
                                                                            No Fine; AF $100.00

         Highest Offense Level (Opening)
         Felony

         Terminated Counts                                                  Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                         Disposition
         None



         Plaintiff
         USA                                                represented by US Probation
                                                                           UNITED STATES PROBATION OFFICE
                                                                           Robert Vance Bldg.
                                                                           1800 5th Avenue North
                                                                           Birmingham, AL 35203
                                                                           716-2900
                                                                           Email: alnpdb_cmecf@alnp.uscourts.gov
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED

                                                                            USM
                                                                            UNITED STATES MARSHAL
                                                                            Hugo Black Courthouse, Room 240
                                                                            1729 5th Avenue North
                                                                            Birmingham, AL 35203
                                                                            205-731-1712
                                                                            Email: usms-aln-courts@usdoj.gov
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED

                                                                            Eric W Hunter


2 of 5                                                                                                             1/6/2021, 10:20 AM
CM/ECF - U.S. District Court Northern District of Alabama          https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?111616189363023-L_1_0-1
                            Case 5:21-mj-00001-CHW Document 1 Filed 01/06/21 Page 3 of 5

                                                                               OFFICES OF THE UNITED STATES
                                                                               ATTORNEY
                                                                               1801 4th Avenue North
                                                                               Birmingham, AL 35203
                                                                               205-244-2160
                                                                               Email: Eric.Hunter2@usdoj.gov
                                                                               LEAD ATTORNEY
                                                                               ATTORNEY TO BE NOTICED

                                                                               Joyce White Vance
                                                                               101 Paul W. Bryant Drive
                                                                               Tuscaloosa, AL 35487
                                                                               205-348-5440
                                                                               LEAD ATTORNEY
                                                                               ATTORNEY TO BE NOTICED


          Date Filed         #    Docket Text
          10/03/2013          1 INDICTMENT



                                  Please file all subsequent documents using the criminal case number assigned to
                                  this indictment. as to Fred Joseph Lundborg, IV (1) count(s) 1. (Attachments: # 1
                                  signed sealed indictment) (SMH2, ) (Entered: 10/04/2013)
          10/07/2013          2 Application for Writ of Habeas Corpus ad Prosequendum as to Fred Joseph Lundborg,
                                IV BY USA (Hunter, Eric) (Entered: 10/07/2013)
          10/07/2013              Writ of Habeas Corpus ad Prosequendum Issued to Ventress Correctional Fac, Clayton,
                                  AL as to Fred Joseph Lundborg, IV for Arraignment set 10/17/2013 at 9:30 AM before
                                  US Magistrate Judge Haikala (DWC, ) (Entered: 10/07/2013)
          10/07/2013              SET HEARING as to Fred Joseph Lundborg, IV, Arraignment set for 10/17/2013 09:30
                                  AM in Hugo L Black US Courthouse, Birmingham, AL before Magistrate Judge
                                  Madeline H Haikala. (DWC, ) (Entered: 10/07/2013)
          10/08/2013              Attorney update in case as to Fred Joseph Lundborg, IV FD Atty, Kevin L Butler for
                                  Fred Joseph Lundborg, IV added(CJV) (Entered: 10/08/2013)
          10/08/2013          3 SCHEDULING ORDER AND NOTICE as to Fred Joseph Lundborg, IV Signed by
                                Magistrate Judge Madeline H Haikala on 10/8/13(CJV) (Entered: 10/08/2013)
          10/08/2013          4 STANDING ORDER as to Fred Joseph Lundborg, IV Signed by Magistrate Judge
                                Madeline H Haikala on 10/8/13(CJV) (Entered: 10/08/2013)
          10/16/2013          5 NOTICE OF ATTORNEY APPEARANCE: Glennon F Threatt, Jr appearing for Fred
                                Joseph Lundborg, IV (Threatt, Glennon) (Entered: 10/16/2013)
          10/16/2013          6 NOTICE OF ATTORNEY APPEARANCE: Allison Case appearing for Fred Joseph
                                Lundborg, IV (Case, Allison) (Entered: 10/16/2013)
          10/17/2013              Minute Entry for proceedings held before Magistrate Judge Paul W Greene:Atty
                                  Apptment Hrg/Init Appr/Arr as to Fred Joseph Lundborg IV (1) Count 1 held on



3 of 5                                                                                                                1/6/2021, 10:20 AM
CM/ECF - U.S. District Court Northern District of Alabama           https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?111616189363023-L_1_0-1
                            Case 5:21-mj-00001-CHW Document 1 Filed 01/06/21 Page 4 of 5

                                  10/17/2013; dft deemed eligible for appted counsel w/FD appted; dft served, waived
                                  reading & NG plea entered; dft in state custody remanded to USM; hrg adj;(Court
                                  Reporter Cheryl P.)(CJV) (Entered: 10/17/2013)
          10/22/2013              Case as to Fred Joseph Lundborg, IV Referred to Magistrate Judge Paul W Greene.
                                  (HBB, ) (Entered: 10/22/2013)
          11/12/2013          7 NOTICE OF HEARING as to Fred Joseph Lundborg, IV (001). Change of Plea Hearing
                                set for 11/22/2013 at 10:30 AM, CR 5A Hugo L Black US Courthouse, Birmingham,
                                AL before Judge Karon O Bowdre. (FNC) (Entered: 11/12/2013)
          11/22/2013              Minute Entry for proceedings held before Chief Judge Karon O Bowdre:Change of Plea
                                  Hearing as to Fred Joseph Lundborg, IV (001) held on 11/22/2013. Def enters BLIND
                                  plea of guilty as to ct 1. Ct accepts plea as free and voluntary. Def remanded to custody
                                  of USM pending sentencing. Sentencing set by separate order. Ct adj. (Court Reporter
                                  Teresa Roberson.) (FNC) (Entered: 11/22/2013)
          11/22/2013          8 GUILTY PLEA ADVICE OF RIGHTS CERTIFICATION by Fred Joseph Lundborg,
                                IV (FNC) (Entered: 11/22/2013)
          11/22/2013          9 NOTICE OF HEARING as to Fred Joseph Lundborg, IV (001). Sentencing set for
                                4/2/2014 at 02:00 PM, CR 5A, Hugo L Black US Courthouse, Birmingham, AL before
                                Chief Judge Karon O Bowdre. (FNC) (Entered: 11/22/2013)
          03/31/2014        10 SENTENCING MEMORANDUM by Fred Joseph Lundborg, IV (Threatt, Glennon)
                               (Entered: 03/31/2014)
          04/02/2014              Minute Entry for proceedings held before Chief Judge Karon O Bowdre:Sentencing
                                  held on 4/2/2014 for Fred Joseph Lundborg, IV (001). CBP 60 mos as to Ct 1, to run
                                  consec w/Calhoun Cir Ct Co Case Nos: CC12-1711 through CC12-1715 and CC13-544.
                                  SRT 36 mos w/spec conds: 1) DAICASP; 2) GED; 3) CBT Program; 4) Anger
                                  Mgmt/Domestic Violence Program; 5) considered for placment in court re-entry
                                  program. No Fine. AF $100. Def remanded to custody of USM. Ct adj. (Court Reporter
                                  Teresa Roberson.) (FNC) (Entered: 04/02/2014)
          04/04/2014              Case as to Fred Joseph Lundborg, IV Referred to Magistrate Judge Staci G Cornelius.
                                  (DWC, ) (Entered: 04/04/2014)
          04/08/2014        11 PRESENTENCE INVESTIGATION REPORT (Sealed) as to Fred Joseph Lundborg, IV
                               filed w/USP (HBB, ) (Entered: 04/08/2014)
          04/08/2014        12 Sentencing Recommendations (Sealed) as to Fred Joseph Lundborg, IV filed w/USP
                               (HBB, ) (Entered: 04/08/2014)
          04/08/2014        13 JUDGMENT as to Fred Joseph Lundborg, IV (1), Count(s) 1, CBP 60 mos to run
                               consec w/Calhoun Cir Ct Case Nos CC12-1711 through CC12-1715 and CC13-544,
                               SRT 36 mos; No Fine; AF $100.00. Signed by Chief Judge Karon O Bowdre on
                               4/8/2014. (HBB, ) (Entered: 04/08/2014)
          04/08/2014        14 SOR - Sealed Document (HBB, ) (Entered: 04/08/2014)
          04/14/2014        15 Writ of Habeas Corpus ad Prosequendum (issued 10/7/13) Returned Executed as to
                               Fred Joseph Lundborg, IV on 4/11/14. (SMH2, ) (Entered: 04/14/2014)
          12/15/2020        16 SEALED MOTION (KWC, ) (Entered: 12/15/2020)




4 of 5                                                                                                                 1/6/2021, 10:20 AM
CM/ECF - U.S. District Court Northern District of Alabama               https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?111616189363023-L_1_0-1
                            Case 5:21-mj-00001-CHW Document 1 Filed 01/06/21 Page 5 of 5

          12/15/2020        17 TEXT ORDER terminating 16 Sealed Motion as to Fred Joseph Lundborg IV (1).
                               Signed by Judge Karon O Bowdre on 12/15/2020. (KWC, ) (Entered: 12/15/2020)



                                                        PACER Service Center
                                                             Transaction Receipt
                                                              01/06/2021 09:19:41
                                     PACER
                                                    ug0396:4272656:0 Client Code:
                                     Login:
                                                                      Search         1:13-cr-00398-KOB-
                                     Description:   Docket Report
                                                                      Criteria:      SGC
                                     Billable
                                                    3                 Cost:          0.30
                                     Pages:
                                                                      Exempt
                                     Exempt flag:   Exempt                           Always
                                                                      reason:


         PACER fee: Exempt




5 of 5                                                                                                                     1/6/2021, 10:20 AM
